COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00381-CR


Juan Martin Bernal a/k/a Juan M.           §   From the 355th District Court
Bernal
                                           §   of Hood County (CR12395)

                                           §   October 9, 2014
v.
                                           §   Opinion by Justice Gabriel

                                           §   (nfp)
The State of Texas

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS

                                       By /s/ Lee Gabriel____________
                                           Justice Lee Gabriel